In the United States Court of Federal Claims
                                           No. 09-103L

                                     (Filed: September 9, 2020)

                                               )
 DANIEL and KATHY HAGGART for                  )
 themselves and as representatives of a        )
 class of similarly situated individuals,      )
                                               )
                       Plaintiffs,             )
                                               )
        v.                                     )
                                               )
 UNITED STATES,                                )
                                               )
                       Defendant.              )
                                               )


                                             ORDER

       On August 31, 2020, the court requested that defendant respond to Denise Lynn
Woodley’s motion for reconsideration. See ECF No. 393. Since that date, three additional
motions for reconsideration have been filed. See ECF Nos. 394-96. In the response due
September 18, 2020 regarding reconsideration, defendant is requested to respond to and address
each of the four pending motions for reconsideration.

       It is so ORDERED.


                                              s/ Charles F. Lettow
                                              Charles F. Lettow
                                              Senior Judge